ACCEPTED
                                                                       14-14-00754-CV
                                                         FOURTEENTH COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  3/13/2015 1:10:59 PM
                                                                   CHRISTOPHER PRINE
                                                                                CLERK

                    NO. 14-14-00754-CV

               IN THE COURT OF APPEALS           FILED IN
                                          14th COURT OF APPEALS
         FOR THE FOURTEENTH JUDICIAL DISTRICTHOUSTON, TEXAS
                 OF TEXAS AT HOUSTON      3/13/2015 1:10:59 PM
                                                 CHRISTOPHER A. PRINE
                                                        Clerk
       ANDRE MCCOY, AS PERMANENT GUARDIAN OF
    SHANNON MILES MCCOY, AN INCAPACITATED PERSON,
                     Appellants,

                             V.

      FEMPARTNERS, INC., FEMPARTNERS OF CENTRAL
  HOUSTON, L.P. f/k/a OGA MANAGEMENT PARTNERSHIP, L.P.
  NEW OGA, INC., PROASSURANCE CORPORATION; AMERICAN
PHYSICIANS SERVICES GROUP, INC. AND AMERICAN PHYSICIANS
SERVICES GROUP, INC. F/K/A AMERICAN PHYSICIANS INSURANCE
COMPANY F/K/A AMERICAN PHYSICIANS INSURANCE EXCHANGE,
                         Appellees.

           On Appeal from Probate Court Number Two
                     Of Harris County, Texas
               Trial Court Cause No. 352,923-404

            UNOPPOSED SECOND MOTION FOR
       EXTENSION OF TIME TO FILE APPELLEES’ BRIEF


                                  STRAWN PICKENS, LLP
                                  John R. Strawn, Jr. #19374100
                                  Victoria Skinner #24005579
                                  Pennzoil Place, South Tower
                                  711 Louisiana, Suite 1850
                                  Houston, Texas 77002
                                  jstrawn@strawnpickens.com
                                  vskinner@strawnpickens.com
                                  ATTORNEYS FOR APPELLEE
                                  FemPartners, Inc., FemPartners of
                                  Central Houston, L.P., and New
                                  OGA, Inc
                  UNOPPOSED SECOND MOTION FOR
                  EXTENSION OF TIME TO FILE BRIEF


      Appellees FemPartners, Inc., FemPartners of Central Houston, L.P.

(“Central Houston”), and New OGA, Inc. (collectively “FemPartners”)

(“Appellees”) respectfully file this unopposed Second Motion seeking an

extension of thirty (30) days to file Appellees’ brief in this matter. Appellees

show the following:

      1.    Appellees are FemPartners, Inc., FemPartners of Central

Houston, L.P. (“Central Houston”), and New OGA, Inc. (collectively

“FemPartners”); Appellant is Andre McCoy, as permanent guardian of

Shannon Miles McCoy, an Incapacitated Person.

      2.    This motion is filed within any deadline contemplated under

Tex. R. App. P. 10.1, 10.5.

      3.    This Motion for Extension is unopposed.

      4.    The Court may grant an extension of time under the authority of

Tex. R. App. P. 10.5(b).

      5.    This is an appeal of a summary judgment entered in Probate

Court Number Two, Harris County, Texas. The deadline to file Appellees’

brief is March 23, 2015.




                                       2
      6.       Appellees request an additional thirty (30) days to file their brief,

extending the time that the brief is due until April 21, 2015.

      7.       Appellees do not seek this extension for reasons of delay.

Rather, counsel for Appellees have been exceptionally busy with other

projects which occupy the time that counsel would ordinarily use to prepare

the Appellees’ brief, including but not limited to:

           • Preparation for and participation in a multi-million dollar
             complex international arbitrating hearing, Friede & Goldman
             L.L.C. v HICO America Sales & Technology, Inc. (American
             Arbitration Association ICDR Case 50 20 1200 0918 2 GM) that
             ended March 9, 2015;

           • Preparation for trial in Cause No. 2013-76981; Adam Lefton vs.
             Northstar Healthcare Acquisitions, L.L.C. and Northstar
             Healthcare, Inc., in the 11th Judicial District of Harris County,
             Texas, which had been assigned to trial starting March 30,
             2015; and

           • Counsel has a longstanding family trip scheduled for March 13,
             2015 through March 23, 2015.

      8.       Appellees have sought one prior extension to file their brief in

this matter.

      9.       For the above reasons, Appellees respectfully request the

Court grant an extension of time to file Appellees’ brief in this appeal until

April 21, 2015. Appellees respectfully request all other appropriate relief.




                                          3
                                 Respectfully submitted,

                                 STRAWN PICKENS LLP

                                 By:   /s/ John R. Strawn Jr.
                                       John R. Strawn, Jr., #19374100
                                       Victoria Skinner #24005579
                                       Pennzoil Place, South Tower
                                       711 Louisiana, Suite 1850
                                       Houston, Texas 77002
                                       (713) 659-9600
                                       (713) 659-9601 Facsimile
                                       jstrawn@strawnpickens.com
                                       vskinner@strawnpickens.com
                                       ATTORNEYS FOR APPELLEE
                                       FemPartners, Inc., FemPartners of
                                       Central Houston, L.P., and New
                                       OGA, Inc.


                   CERTIFICATE OF CONFERENCE

     In accordance with TEX. R. APP. P. 10.1(a)(5), the undersigned
counsel has contacted counsel for Appellant and Appellant is unopposed to
the Motion For Extension of Time To File Appeelles’ Brief.


                                       /s/ John R. Strawn, Jr.
                                       John R. Strawn, Jr.




                                   4
                        CERTIFICATE OF SERVICE

      I, John R. Strawn, Jr., hereby certify that a true and correct copy of the
foregoing instrument has been provided to all counsel of record in
accordance with the applicable Texas Rules of Appellate Procedure on this
13th day of March 2015.

Alexander B. Klein, III                    J. Todd Trombley
Email: alex@thekleinlawfirm.com            Email: todd@trombleylaw.com
THE KLEIN LAW FIRM                         THE TROMBLEY LAW FIRM,
2000 The Lyric Centre                      P.L.L.C.
440 Louisiana Street                       442 Heights Boulevard
Houston, Texas 77002                       Houston, Texas 77007

Tynan Buthod
Email: ty.buthod@bakerbotts.com
Brandon Goodwin
Email:Brandon.goodwin@bakerbotts.com
BAKER BOTTS, L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002

                                           /s/ John R. Strawn, Jr.
                                           John R. Strawn, Jr.




                                       5